Citation Nr: 1452764	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  13-11 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a reduction in the rating for service-connected right spondylosis, L5 with incomplete fusion, posterior neural arch at L5, and early degenerative joint disease (DJD) at L4-L5 from 20 percent disabling to 10 percent disabling, effective December 1, 2011, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel




INTRODUCTION

The Veteran served on active duty from April 1989 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal.    


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of whether a reduction in the rating for service-connected right spondylosis, L5 with incomplete fusion, posterior neural arch at L5, and early DJD at L4-L5 from 20 percent disabling to 10 percent disabling, effective December 1, 2011, was proper have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  In April 2014, the RO issued a supplemental statement of the case (SSOC) in which it continued to find that the reduction in the rating for service-connected right spondylosis, L5 with incomplete fusion, posterior neural arch at L5, and early DJD at L4-L5 from 20 percent disabling to 10 percent disabling, effective December 1, 2011, was proper.  The RO also granted an increased, 40 percent rating, effective October 25, 2013.  In a July 2014 SSOC Expedited Action Attachment, the Veteran indicated that he was satisfied with the decision regarding his appeal and wished to withdraw his appeal.  In an Appeals Satisfaction Notice submitted on the same date, the Veteran indicated that he was satisfied and wished to withdraw all remaining issues associated with his appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


